Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11 and 13 rejected 35 U.S.C. 103 as being unpatentable over Nozaki (U.S. Patent No. 5,502,337) of record, in view of Lee (U.S. Patent Pub. No. 2004/0070042) of record, in view of Ishii (U.S. Patent No. 6,100,591) of record.	
Regarding Claim 1
FIG. 6 of Nozaki disclose a semiconductor device comprising: a semiconductor substrate (1); first conductive films (3) that are provided, above the semiconductor substrate, at least on both sides of a non-formation region in which the first conductive films are not provided such that the non-formation region is interposed between the first conductive films; an interlayer dielectric film (2) including a first portion (between 3) that is provided in the non-formation region, second portions (above 3) that are provided above the first conductive film on both sides of the non-formation region such that the 
	Nozaki fails to explicitly disclose “a thickness of the second conductive film is larger than a thickness of the first conductive film, the second conductive film extends in a longitudinal direction parallel to a front surface of the semiconductor substrate, and 2Reply to Office Action of August 3, 2020 a region in which the plurality of through terminal portions are arranged along a direction parallel to a direction in which the wire extends has a higher density of the arranged through terminal portion than a regions in which the plurality of through terminal portions are arranged along a direction orthogonal to the direction in which the wire extends”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Lee. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of avoiding damage to underlying layers (Para. 14 of Lee).
	Nozaki as modified Lee fails to disclose “a region in which the plurality of through terminal portions are arranged along a direction parallel to a direction in which the wire extends has a higher density of the arranged through terminal portion than a regions in which the plurality of through terminal portions are arranged along a direction orthogonal to the direction in which the wire extends”.
FIG. 5 of Ishii discloses a similar semiconductor device, wherein a region in which the plurality of through terminal portions (77) are arranged along a direction (FIG. 5A, vertical) parallel to a direction (vertical) in which the wire (79) extends has a higher density of the arranged through terminal portion than a regions in which the plurality of through terminal portions are arranged along a direction (FIG. 5A, horizontal) orthogonal to the direction in which the wire extends.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Ishii. The 

Regarding Claim 2
	FIG. 2 of Lee discloses a thickness of the second conductive film (20) above the first portion is larger than a thickness of the second conductive film above the second portion.

Regarding Claim 3
	FIG. 5 of Nozaki discloses the first conductive film (3) is formed in an annular shape surrounding the non-formation region, and the plurality of through terminal portions (6) are arranged in an annular shape surrounding the non-formation region.

Regarding Claim 9
	FIG. 2 of Lee discloses a thickness of the second conductive film is 1 µm or more [0052].

Regarding Claim 11
	FIG. 5 of Nozaki discloses the plurality of through terminal portions are arranged in a plurality of columns.


	FIG. 5 of Nozaki discloses the through terminal portions are formed such that a part of the second conductive film is embedded in a via hole that is provided in the interlayer dielectric film.

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ishii, in view of Richter (U.S. Patent Pub. No. 2007/0123009) of record.	
Regarding Claim 7
Nozaki as modified Lee and Ishii disclose Claim 1, comprising a wire that is bonded with the second conductive film above the first portion of the interlayer dielectric film, wherein the bonded portion of the wire being interposed between the first conductive films.
	Nozaki as modified Lee and Ishii fails to disclose “the first conductive film includes a wiring film through which current flows, and a dummy film that is arranged on an opposite side to the wiring film with the bonded portion of the wire being interposed between the wiring film and the dummy film, no current flowing through the dummy film, the wiring film is electrically connected to the second conductive film through the first through terminal portions, the dummy film is electrically connected to the second conductive film through the second through terminal portions, and the wiring film and the dummy film are electrically separated from each other”.

	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Richter, such that the bonded portion of the wire is between the wiring film and the dummy film. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of improving production yield (Para. 16 of Richter).

Regarding Claim 8
	Richter discloses the wire and the second conductive film are formed of a material containing copper [0002].

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ishii, in view of Takayama (U.S. Patent Pub. No. 2004/0124537) of record.	
Regarding Claim 10

	Nozaki as modified Lee and Ishii fails to disclose “the first conductive film has a groove portion, and ends of the plurality of through terminal portions are respectively inserted into the groove portion”.
FIG. 1 of Takayama discloses a similar semiconductor device, wherein the first conductive film (11Cu) has a groove portion, and ends of the plurality of through terminal portions (12W) are respectively inserted into the groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Takayama. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of improving yield and reliability (Para. 22 of Takayama).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, Lee and Ishii, in view of Ker (U.S. Patent No. 6,448,641) of record.	
Regarding Claim 12
Nozaki as modified Lee and Ishii disclose Claim 11, wherein a plurality of through terminal portions arranged in a first column along one direction and a plurality of through terminal portions arranged in a second column adjacent to the first column along the one direction.
	Nozaki as modified Lee and Ishii fails to disclose “are arranged at positions in the one direction that are different from each other”.

It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Nozaki, as taught by Ker. The ordinary artisan would have been motivated to modify Nozaki in the above manner for the purpose of reducing parasitic capacitance (Col. 1, Lines 22-29 of Ker).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Richter, in view of Sakihama (U.S. Patent Pub. No. 2002/0000668) of record, in view of Gandhi (U.S. Patent Pub. No. 2015/0333026).	
Regarding Claim 14
	FIG. 3 of Richter disclose a semiconductor device comprising: a semiconductor substrate (301);41YYServer4YcasesY# FEYFE-0354PCTUSYIlUi17P50398US(FE-0354PCTUS)_yan.docAttorney Docket Number: FE-0354PCTUS a first conductive film (303) that is provided above the semiconductor substrate; an interlayer dielectric film (305) that covers the first conductive film; a second conductive film (312) that is provided above the interlayer dielectric film; and a plurality of through terminal portions (313) that penetrate the interlayer dielectric film and electrically connect the first conductive film and the second conductive film, wherein the first conductive film includes a wiring film (303A) through which current 
	Richter fails to disclose “a wire that is bonded with the second conductive film”; the bonded portion being interposed between two portions of the first conductive film; and “the dummy film has a groove portion, ends of the plurality of through terminal portions are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion”.
FIG. 6 of Sakihama discloses a similar semiconductor device, comprising a wire (2) that is bonded with the second conductive film (200); wherein the bonded portion is interposed between two portions (300d and 300c below 250b) of the first conductive film.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Richter, as taught by Sakihama, such that a wire is bonded with the second conductive film, and the bonded portion of the wire is between the wiring film and the dummy film. The ordinary artisan would have been motivated to modify Richter in the above manner for the purpose of making connections (Para. 21 of Sakihama).

FIG. 2 of Gandhi discloses a similar semiconductor device, wherein the dummy film (232) has a groove portion, ends of the plurality of through terminal portions (233) are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Richter, as taught by Gandhi. The ordinary artisan would have been motivated to modify Richter in the above manner for the purpose of improving electrical and thermal properties (Para. 1 of Gandhi).

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. Patent Pub. No. 2005/0121792) of record, in view of Sakihama (U.S. Patent Pub. No. 2002/0000668) of record, in view of Gandhi.	
Regarding Claim 14
	FIG. 2 of Harada disclose a semiconductor device comprising: a semiconductor substrate [0004];41YYServer4YcasesY# FEYFE-0354PCTUSYIlUi17P50398US(FE-0354PCTUS)_yan.docAttorney Docket Number: FE-0354PCTUS a first conductive film (102) that is provided above the semiconductor substrate; an interlayer dielectric film (103) that covers the first conductive film; a second conductive film (111) that is provided above the interlayer dielectric film; and a 
	Harada fails to explicitly disclose “a wire that is bonded with the second conductive film” and the bonded portion being interposed between two portions of the first conductive film.
FIG. 6 of Sakihama discloses a similar semiconductor device, comprising a wire (2) that is bonded with the second conductive film (200); wherein the bonded portion is interposed between two portions (300d and 300c below 250b) of the first conductive film.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Sakihama, such that a wire is bonded with the second conductive film, and the bonded portion of the wire is between the wiring film and the dummy film. The ordinary artisan would have 
	Harada as modified by Sakihama fails to disclose “the dummy film has a groove portion, ends of the plurality of through terminal portions are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion”.
FIG. 2 of Gandhi discloses a similar semiconductor device, wherein the dummy film (232) has a groove portion, ends of the plurality of through terminal portions (233) are respectively inserted into the groove portion and provided within the dummy film, and the wiring film does not have a groove portion.
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Harada, as taught by Gandhi. The ordinary artisan would have been motivated to modify Harada in the above manner for the purpose of improving electrical and thermal properties (Para. 1 of Gandhi).

Regarding Claim 15
	FIG. 2 of Harada discloses a wiring film (102A) and a dummy film (102B); wherein an area occupied by the dummy film is smaller than an area of the wiring film.

Response to Arguments
Applicant’s arguments with respect to Claim 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments with respect to Claim 1 have been considered but they are not persuasive FIG. 5 of Ishii discloses a region in which the plurality of through terminal portions (77) are arranged along a direction (vertical) parallel to a direction in which the wire (79) extends has a higher density of the arranged through terminal portion than a regions in which the plurality of through terminal portions are arranged along a direction (horizontal) orthogonal to the direction in which the wire extends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892